UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-2305



JOSEPH T. WATKINS; JOHNNIE S. WATKINS,
(Mrs.),

                                          Plaintiffs - Appellants,

          versus


ROBERT L. EHRLICH, JR.; VINYL TECHNOLOGIES,
INCORPORATED,

                                           Defendants - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CA-04-2813-AW)


Submitted:   February 23, 2005            Decided:   April 20, 2005


Before WILLIAMS, MICHAEL, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joseph T. Watkins, Johnnie S. Watkins, Appellants Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Joseph T. and Johnnie S. Watkins appeal the district

court’s order dismissing their complaint for want of subject matter

jurisdiction.     We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court.    See Watkins v. Ehrlich, No. CA-04-2813-AW (D. Md.

Sept. 16, 2004).    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                            AFFIRMED




                                 - 2 -